PER CURIAM:
Jacqueline Stanton Stewart appeals the district court’s order denying relief on her motion for modification sentence, 18 U.S.C. § 3582(c)(2) (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Stewart, No. 4:05-cr-00009-WDK-JEB-27 (E.D. Va. filed July 7, 2008; entered July 10, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.